Citation Nr: 0604753	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  96-47 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial evaluation for chronic 
lumbar strain and sprain with discogenic lumbar spondylosis, 
evaluated as 40 percent disabling from September 13, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served periods of active duty for training from 
November 1969 to March 1970 and in August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Newark, New Jersey, which granted service connection for 
limitation of motion of the lumbar spine as secondary to 
service-connected residuals of a left knee injury; an initial 
evaluation of 10 percent was assigned.  A September 1999 
rating increased the evaluation to 20 percent.  The Board 
initially reviewed this matter in its February 2004 decision 
and remand.  In that decision, the Board remanded the issue 
of an initial rating in excess of 20 percent for chronic 
lumbar strain and sprain with discogenic lumbar spondylosis 
from September 13, 2000.  The Board also made the following 
determinations: (1) an increased rating for residuals of a 
left knee injury was not warranted; (2) an initial rating in 
excess of 20 percent for chronic lumbar strain and strain 
with discogenic lumbar spondylosis prior to September 13, 
2000, was not warranted; and, (3) an increased rating to 40 
percent was warranted for traumatic arthritis of the left 
knee.  

The veteran asserted, in a statement received by the RO in 
November 2005 and a statement received by the Board in 
December, that he is unable to seek gainful employment due to 
his service-connected disability and that higher evaluations 
are warranted for service-connected knee disability.  The RO 
has not yet developed or adjudicated claims for a total 
disability rating based on individual unemployability due to 
service-connected disability or increased ratings for left 
knee disability.  These issues will, therefore, be referred 
to the RO for appropriate action.  See Colayong v. West, 12 
Vet. App. 524 (1999) (schedular rating claims are not 
inextricably intertwined with TDIU claims); see also Norris 
v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As directed by the previous remand, the veteran was scheduled 
for a VA examination, which he underwent in September 2005.  
The VA examiner was asked to include in his commentary, the 
presence and extent of any painful motion or functional loss 
due to pain.  He was also directed to obtain any radiological 
studies of the spine deemed necessary.  Nonetheless, the 
examiner stated that the clinical status and complaints of 
constant pain exacerbated by increased activity are not 
answered without a radiological review of the veteran's 
thoracic and lumbar spine, specifically, an MRI (magnetic 
resonance imaging).  The examiner reiterated the need for 
radiological studies a few times, but he only obtained X-rays 
of the lumbar spine.  As such, the examiner has inferred that 
his own examination of the veteran is inadequate for rating 
purposes.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
The ruling in Stegall does not give the Board any discretion 
to consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless error.  
The Board also noted that the examiner failed to report, as 
requested in the remand, whether the veteran has had any 
incapacitating episodes over the preceding 12 months.  Under 
the circumstances outlined herein, the Board has no choice 
but to direct a new examination.  38 C.F.R. §4.2 (2005); see 
also Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (the 
examination must contain findings which address the specific 
diagnostic criteria); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (inadequate examination frustrated judicial review).

The veteran has also reported recently that the Social 
Security Administration (SSA) determined he is "100% totally 
disabled" effective December 1, 2003.  The Board is unable 
to locate a copy of the SSA decision in the claims file.  Any 
SSA decision and the medical records upon which it was based 
should be secured.  38 C.F.R. § 3.159(c)(2) (2005); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Masors v. Derwinski, 2 Vet. App. 
181, 187-88 (1992) (VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA).  

In view of the foregoing, this appeal is REMANDED to the RO 
via the AMC for the following action:  

1.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of the claim and copies of any 
medical records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 2002).

2.  Upon completion of the above to the 
extent possible, the veteran should then 
be afforded a VA orthopedic and 
neurological examination to determine the 
current severity of his service-connected 
chronic lumbar strain and sprain with 
discogenic lumbar spondylosis.  The 
examiner who performed the September 2005 
examination should be enlisted to perform 
the examination unless he is unavailable.  
The claims file should be made available 
to the examiner for review of pertinent 
documents therein.  All indicated studies 
should be conducted, including an MRI if 
deemed necessary.  If an MRI is not 
performed, the examiner should address 
the comments in the September 2005 
examination report regarding the 
necessity of an MRI.

NOTE:  An MRI of the lumbar spine was 
done in July 1998.  A copy of the July 
1998 MRI report should be attached to 
the examination request.

If the examiner finds any other injury or 
disease of the spine other than the 
service-connected chronic lumbar strain 
and sprain with discogenic lumbar 
spondylosis, he should indicate whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
additional disease or injury is service-
related or related to the service-
connected low back disorder.

If an additional injury or disease of the 
spine is determined to be nonservice 
connected, the examiner should separate 
the effects of the service-connected 
disability from the nonservice-connected 
disability.  If this is not possible, the 
examiner should so state.

The examiner should specify the total 
duration of incapacitating episodes 
(requires bed rest prescribed by and 
treatment by a physician), if any, over 
the past 12 months. 

The examiner should also provide findings 
as to whether there is any additional 
limitation of motion or other functional 
limitation of the lumbar spine due to 
pain, weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain or other 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Specifically, after 
determining and providing the range of 
motion of the lumbar spine, the examiner 
should opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or due to any weakness on movement, 
excess fatigability, or incoordination 
(including flare-ups of these latter 
symptoms) that may be present.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

3.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
symptomatology that are vital in his 
claim.  38 C.F.R. § 3.655 (2005); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the AMC should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should 
readjudicate the claim for an increased 
evaluation for chronic lumbar strain and 
sprain with discogenic lumbar 
spondylosis, which includes consideration 
of the criteria for rating disease and 
injuries of the spine that became 
effective September 26, 2003, and any 
evidence added to the record since the 
November 2005 Supplemental Statement of 
the Case was issued.  Particular 
attention should be given to intertwined 
issues, if any.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

